Citation Nr: 9913128	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for back disability due 
to undiagnosed illness.

2.  Entitlement to service connection for cervical spine 
disability due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 through 
August 1991, including service in Southwest Asia during the 
Persian Gulf War.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The case was previously before 
the Board in September 1998, at which time it was remanded 
for the purpose of clarifying the veteran's designated 
representative.  The veteran clarified his representative and 
the case was returned to the Board for further appellate 
action.

The Board notes that in a rating decision dated in February 
1996, the RO determined that the veteran's claims for service 
connection for back and cervical spine disabilities on a 
direct or chronic disease presumptive basis were not well 
grounded.  The veteran was notified of the decision later 
that month.  However, he did not appeal the February 1996 
rating decision.  

As a result of liberalizing legislation authorizing 
presumptive service connection under certain circumstances 
for disabilities due to undiagnosed illnesses in Persian Gulf 
veterans, the RO entered a January 1997 rating decision 
denying service connection for back disability due to 
undiagnosed illness and denying service connection for 
cervical spine disability due to undiagnosed illness.  In 
this rating decision, the RO did not address whether new and 
material evidence had been submitted to reopen the previously 
denied claims.  As noted above, the veteran has appealed this 
January 1997 rating decision.  Accordingly, the only issues 
currently before the Board are entitlement to service 
connection for back disability due to undiagnosed illness and 
service connection for cervical spine disability due to 
undiagnosed illness.  

It appears that the veteran is also seeking to reopen his 
claims for service connection for back and cervical spine 
disabilities on a direct or chronic disease presumptive 
basis.  The RO has not adjudicated the reopening issues.  
Therefore, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2. The veteran's back and cervical spine disabilities are due 
to known clinical diagnoses.


CONCLUSIONS OF LAW

1. The requirements for service connection for back 
disability due to an undiagnosed illness have not been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.317 
(1998).

2. The requirements for service connection for back 
disability due to an undiagnosed illness have not been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found the veteran's claims to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of these claims has been obtained.

Pursuant to 38 C.F.R. § 3.317, service connection may be 
granted for chronic disability resulting from certain 
illnesses experienced by Persian Gulf veterans where such 
disability cannot be attributed to any known clinical 
diagnosis.  A Persian Gulf War veteran is entitled to 
compensation if there are objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by various signs or symptoms, including, 
but not limited to fatigue; signs or symptoms involving the 
skin; headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system; sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in the Southwest Asia during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic.  38 C.F.R. § 3.317.  

The service medical records are negative for any diagnosis, 
complaint or abnormal finding pertaining to the back or 
cervical spine.

Private medical records from the Gunderson Clinic show that 
the veteran was treated in October 1991 for right flank pain.  
The veteran had been seen in the emergency room a few days 
prior for right flank pain.  The pain had lessened although 
there was still some slight, localized tenderness above the 
right iliac crest in the right flank.  The doctor noted that 
the disorder seemed to be resolving muscle strain.  Another 
treatment record dated in March 1992 demonstrates that the 
veteran presented with a complaint of pain in the right side 
of the neck radiating down to the arms.  The veteran reported 
that a few days earlier at work he had carried a wall fabric 
weighing 80 to 100 pounds and, while pushing it up above his 
head, he felt severe pain in the right shoulder area and 
right arm.  The doctor noted that the veteran did a lot of 
lifting at work.  The diagnosis was "[m]ost probably mild 
upper back muscle strain, could be trapezius muscle, as well 
as rhomboid."  At a follow up appointment one week later, 
the veteran stated that he was improving but still complained 
of some pain in the area.  Another medical record dated in 
April 1992 demonstrates that the veteran complained of upper 
back pain, mostly in the latissimus dorsi, as well as in the 
trapezius muscle, sometimes radiating to the triceps muscle 
area, with occasional numbness in the right ring finger.  The 
assessment was that the upper back pain was  probably 
musculoskeletal.

A VA examination report dated in July 1995 demonstrates that 
the veteran reported a history of neck pain dating to an 
accident while in the Persian Gulf War when some sandbags 
fell on top of his head.  The veteran reported that since 
then he had had pain with turning of his head along with 
cracking and grinding in the neck.  He also reported low back 
pain after a long period of standing.  A physical examination 
demonstrated tenderness to palpation around the C2-C3 region 
and the L5-S1 region.  The veteran had full, painless range 
of motion of his neck with no grinding or crepitus noted.  He 
had full and essentially painless range of motion of his back 
and was able to touch his fingertips to the floor.  Straight 
leg raising test was negative, bilaterally.  The assessment 
was low back pain, most likely secondary to low back strain.  
In regard to the cervical spine pain, because of the history 
of previous trauma to the cervical spine, the veteran was 
referred to Orthopedics for x-rays and examination.  The 
veteran was scheduled for an orthopedic examination in 
November 1995 and failed to report.

A VA examination report dated in August 1997 demonstrates 
that the veteran again provided a history of being hit on the 
head by a sandbag falling off a roof while he was stationed 
in Saudi Arabia.  The veteran reported that he fell to the 
ground but did not lose consciousness.  He stated that his 
neck was stiff and his low back was sore for several weeks 
thereafter.  However, he reported that he never sought 
medical attention for this injury while in the service.  The 
veteran stated that he had been seen by a chiropractor who 
performed adjustment which had not helped.  Although the 
veteran stated that he was being treated at the Marion VA 
Medical Center, he reported that he had not mentioned his 
back problems to his doctor.  He gave a history of a prior 
injury to the upper back when he strained a muscle, but 
stated that he had physical therapy and had no residual 
problems.  A radiology report of x-ray of the lumbosacral 
spine shows that the veteran had mild degenerative 
spondylosis and degenerative disc disease of the L1/2 level, 
otherwise normal lumbar spine.  A radiology report of x-ray 
of the cervical spine demonstrates that the veteran had 
straightening and mild reversal of the cervical lordotic 
curve compatible with muscular spasm, otherwise normal 
cervical spine.  The diagnoses were muscular spasm of the 
paraspinous muscles without neurological deficits, and 
degenerative disc disease of the lumbar spine.

As set forth above, the medical evidence demonstrates that 
the veteran's back and cervical spine disabilities are due to 
known clinical diagnoses.  Since neither claimed disability 
is due to an undiagnosed illness, the appeal must be denied.


ORDER

Service connection for back disability due to an undiagnosed 
illness is denied.

Service connection for cervical spine disability due to 
undiagnosed illness is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

